State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519616
________________________________

In the Matter of the Claim of
   TERRI A. JABLONSKI,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.

                             __________


     Terri A. Jablonski, Pearl River, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 9, 2014, which ruled that claimant was
ineligible to receive unemployment insurance benefits because she
was unable to file a valid original claim.

      Claimant earned $4,393.75 in the second quarter of 2012,
but did not have any earnings in the third or fourth quarters of
2012 or in the first or second quarters of 2013. She filed a
claim for unemployment insurance benefits effective August 5,
2013. The Department of Labor issued initial determinations
denying her benefits on the ground that she did not have earnings
in two or more calendar quarters in the applicable base periods
as was necessary to file a valid original claim. These
determinations were sustained by an Administrative Law Judge
following a hearing and later upheld by the Unemployment
Insurance Appeal Board. Claimant now appeals.
                               -2-                519616

      We affirm. Labor Law § 527 (1) and (2) set forth the
requirements for filing a valid original claim for benefits under
either the basic condition or the alternate condition. Both
provisions require a claimant to receive a specified amount of
remuneration from employment during at least two calendar
quarters within the applicable base period (see Labor Law § 527
[1], [2]). For the basic condition, the base period covers the
first four of the last five calendar quarters immediately
preceding the filing of the claim (see Labor Law § 520 [1]). For
the alternate condition, the base period covers the last four
calendar quarters immediately preceding the filing of the claim
(see Labor Law § 520 [2]).

      Here, claimant's base period under the basic condition
covered the second, third and fourth quarters of 2012 and the
first quarter of 2013 (April 1, 2012 through March 31, 2013).
However, given that she only had earnings during the second
quarter of 2012, she failed to meet the requirement that she have
earnings during two calendar quarters within the base period (see
Matter of Stennett [Commissioner of Labor], 54 AD3d 478, 479
[2008]; Matter of Rodriguez [New York City Dept.of Educ.–
Commissioner of Labor], 24 AD3d 934, 934 [2005]; see also Labor
Law § 527 [1]). As for the alternate condition, claimant's base
period covered the third and fourth quarters of 2012 and the
first and second quarters of 2013 (July 1, 2012 through June 30,
2013). However, she did not receive any remuneration from
employment during any of the quarters within this base period
(see Matter of Kokolakis [Commissioner of Labor], 97 AD3d 880,
881 [2012]; Matter of Stennett [Commissioner of Labor], 54 AD3d
at 479; Matter of Iusuf [Commissioner of Labor], 305 AD2d 792,
793 [2003], lv denied 100 NY2d 514 [2003]; see also Labor Law
§ 527 [2]).1 Accordingly, substantial evidence supports the
Board's finding that claimant failed to meet the requirements
necessary to file a valid original claim under either the basic
condition or the alternate condition. We have considered
claimant's other arguments and find them either unpreserved for


     1
        It is irrelevant that claimant earned remuneration during
the first quarter of 2012, as that quarter is outside both base
periods.
                              -3-                  519616

our review or lacking in merit.

     McCarthy, J.P., Garry, Egan Jr. and Clark, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court